— Appeal from a judgment of the Supreme Court, Monroe County (Evelyn Frazee, J), entered March 21, 2013 in a breach of contract action. The judgment awarded plaintiff money damages against defendant Tracey Ling.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on February 12 and 13, 2014,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P, Peradotto, Sconiers, Whalen and DeJoseph, JJ.